Exhibit FOR IMMEDIATE RELEASE:March 16, 2009 Key Technology to Acquire Minority Interest in Proditec Walla Walla, WA – Key Technology, Inc. (Nasdaq: KTEC) announced today it has reached an agreement to acquire a minority interest in Proditec SAS.Proditec is a leading manufacturer of automated, solid dose pharmaceutical inspection systems based on machine vision technology.Proditec is headquartered in Pessac (Bordeaux), France. Key Technology, Inc. will acquire a 15% minority interest for 870,000 Euros, or approximately $1.1 million, within the next 30 days, subject to certain conditions.The Company will also acquire an exclusive option to purchase the remaining interest in Proditec through October 5, 2009. The agreement includes provisions addressing the potential future relationship between the parties, should the Company not exercise its purchase option. David Camp, President and Chief Executive Officer of Key Technology, Inc., commented, “Acquiring an equity position in Proditec will strengthen our strategic initiatives in the pharmaceutical market. Our ultimate objective is to provide a comprehensive set of solutions to pharmaceutical solid dose manufacturers to improve their production efficiencies while delivering the highest level of diligence related to product safety and security.Proditec offers an impressive product portfolio primarily focused on tablets and two-piece capsules, while Key’s current pharmaceutical products primarily serve the softgel market.” About Key Technology Key Technology, Inc., headquartered in Walla Walla, Washington, is a worldwide leader in the design and manufacture of process automation systems for the food processing and industrial markets.The Company’s products integrate electro-optical inspection and sorting, specialized conveying and product preparation equipment, which allow processors to improve quality, increase yield and reduce cost.Key has manufacturing facilities in Washington, Oregon, and the Netherlands, and worldwide sales and service coverage. This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.
